﻿May I first express my congratulations to President von Wechmar on his election to the presidency of the thirty-fifth session. As a representative of a country which has traditional ties of friendship with the Federal Republic of Germany, it gives me great pleasure to say that this election is a tribute to that country and to its growing contribution to the safeguarding of peace and international co-operation. Personally, as a former colleague, I rejoice that this is also a recognition of Ambassador von Wechmar's exceptional diplomatic skill.
2.	I wish also to express our appreciation to the outgoing President, Ambassador Salim of the United Republic of Tanzania, for the excellent and statesmanlike manner in which he presided over the work of the Assembly during the past year.
3.	May I finally say, Mr. Vice-President, that I consider it to be a very happy coincidence that I address the Assembly while you are presiding. I hope this is a good omen for Turkish-Greek relations.
4.	Let me welcome two new Members of our Organization: Zimbabwe and Saint Vincent and the Grenadines. We extend to them our best wishes for progress and prosperity. We are certain that their contribution to the work of our Organization will be extremely valuable.
5.	I speak from this rostrum only a few weeks after the Turkish armed forces took over the administration of the country on 12 September. That move came about as a response to the total paralysis of the political system and of its institutions and processes, and in response to a situation characterized by increasing violence, terrorism and anarchy, as well as by the imminence of civil war. The immediate aim now is to eradicate violence and at the same time to devise new constitutional, electoral and institutional arrangements which will enable a return to civilian rule at the earliest time under a democratic system that would best serve the needs and aspirations of the Turkish people.
6.	In the meantime, the foreign policy of Turkey will remain unchanged. Turkey will continue its attachment to the principles embodied in the Charter of the United Nations and uphold all its treaty commitments. It will seek to develop its relations with the European Economic Community within the framework of an Association Agreement aimed at eventual full membership. Its relations with the Council of Europe will be guided by its dedication to democratic principles and its resolve to return to parliamentary rule. Its ties with the countries members of the Islamic community will be enhanced and it will endeavour to achieve further co-operation among them. It will strive for better relations with all neighbouring countries and pursue vigorously its efforts to settle pending issues with them peacefully.
7.	As we hold the first regular session of the General Assembly in the 1980s, mankind feels deep anxiety over the present world situation, an anxiety compounded by new tensions and eruptions of armed conflict. World peace is becoming increasingly vulnerable as efforts towards a more balanced international order are stalled, the economic crisis deepens and the principles of the Charter of the United Nations are defied. These developments cast an ominous shadow over international peace and security.
8.	In Europe my Government remains truly devoted to the process of detente. Yet we recognize that that process can only remain viable in a climate of mutual confidence and we regret that that climate has deteriorated seriously as a result of events taking place outside Europe.
9.	It has indeed proved impossible to confine detente to one geographical area. Detente by its very nature is indivisible. All countries should therefore act in recognition of that fact and make their contribution to the removal of impediments to the relaxation of tension and restore the process to its previous vitality and dynamism. We should consistently be guided by the awareness that there is no alternative to detente as the basis of a stable peace. In that context we are convinced that the Conference on Security and Cooperation in Europe, held at Helsinki in 1975 should fulfil an important role in the process of detente and in the conduct of relations among European countries. We hope that the second review session of this Conference, to be held at Madrid in November, will constitute a useful step on the path towards the reinforcement of the process of the Conference on Security and Co-operation in Europe.
10.	At a time when our attention is focused on armed conflicts in several parts of the world, on the unabated arms race and on blatant violations of the Charter of the United Nations, disarmament can be seen as a Utopian objective. Yet we know that for the sake of future generations we have no choice but to persevere in the pursuit of general and complete disarmament. We shall not attain that goal in a foreseeable future, but we can strive nevertheless to achieve it gradually. For the decade of the 1980s our agenda should therefore read "arms control".
11.	The United States and the Soviet Union bear special responsibilities in the field of nuclear disarmament. We were gratified by the statement they issued concerning forthcoming discussions at Geneva on the limitation of nuclear arms. We further believe that the SALT II agreement constitutes a significant stage and we urge its early ratification. We further hope that it will be complemented by SALT III negotiations.
12.	We are disappointed by the considerable delay in the conclusion of a treaty on a complete nuclear-test ban. As long as that treaty is not completed, efforts aimed at ensuring the non-proliferation of nuclear arms will not carry the weight and credibility necessary to persuade all countries to accede to the Treaty on the Non-Proliferation of Nuclear Weapons.
13.	The SALT process on the one hand, and a ban on all nuclear tests on the other, constitute the basic elements of progress towards a world free from fear of a nuclear holocaust. They constitute furthermore a necessary precondition of other efforts aiming at reducing arms of all kinds.
14.	Detente has come to life in Europe. We sincerely hope that this example will be followed and that the first significant measures of disarmament will also be adopted and implemented on European soil. In this respect we detect some encouraging signs. We hope that the forthcoming negotiations on the stabilization and reduction of intermediate range nuclear missiles and their delivery vehicles will- pave the way for a real process of arms reduction in the continent.
15.	Secondly, the convening of a disarmament conference in Europe, which will have the task of discussing various confidence-building measures among States, might create the necessary climate for further efforts in the field of disarmament.
16.	These two developments will indeed complete the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe, which have in fact been stagnating for a long time. Turkey hopes that there will be a new impetus to the efforts made in all these fields and that the progress achieved on the European continent will encourage countries in other parts of the world to commit themselves to the disarmament process.
17.	The Middle East conflict continues to threaten world peace and security. We are particularly alarmed by recent developments which reflect Israel's intransigence. Israel persists in its policy of establishing settlements in the occupied Arab territories in total disregard of repeated United Nations resolutions and of world public opinion. Recently it provoked widespread indignation by proclaiming Al Quds as the indivisible and eternal capital of Israel. This is an arbitrary and unilateral action which is totally incompatible with the principles of international law.
18.	I need to emphasize that Turkey feels a very strong commitment to Al Quds Al Sharif on historical, spiritual and moral grounds. Al Quds has special significance to all the three monotheistic religions. It has been an Arab and Islamic city for centuries; it will have to remain so.
19.	We note with satisfaction that since the adoption of Security Council resolution 478 (1980) all embassies located in Al Quds have moved out. The whole world has now been duly alerted to the potential clangers involved in the present course of Israeli policy.
20.	As for the Middle East conflict itself, the core of which is the problem of Palestine, we have on several previous occasions, and most recently during the seventh emergency special session of the General Assembly, on Palestine, reiterated our well-known position.  A comprehensive, durable and just solution of the Middle East conflict should consist of the following elements: withdrawal of Israel from all the Arab territories it has occupied since 1967, including Al Quds; recognition and realization of the inalienable legitimate rights of the people of Palestine, including their right to establish an independent State; the participation of the Palestine Liberation Organization [PLO], the sole and legitimate representative of the people of Palestine, in all peace efforts on an equal footing with the other interested parties to the conflict; and recognition of the right of each State in the region to live in peace within secure and recognized boundaries.
21.	We should like to emphasize, once again, that Israel cannot attain security by denying to the Arab people of Palestine the right to create its own State. We certainly hope that the international consensus that is evolving towards the recognition of the legitimate national rights of the Arab people of Palestine will induce Israel to adopt a realistic and constructive attitude as regards a comprehensive, just and durable solution in the Middle East.
22.	Another source of deep concern in the Middle East is the prevailing situation in Lebanon. The events of recent years, which have caused great suffering in that country, continue to jeopardize its territorial integrity and national unity. The situation in Lebanon is itself inextricably linked with the over-all conflict in the Middle East. Repeated attacks by Israel further aggravate the situation in Lebanon and constitute another serious impediment. We also believe that all parties concerned must co-operate in creating the conditions which would enable UNIFIL to carry out effectively its mandate in southern Lebanon.
23.	We are distressed by the fighting between Iran and Iraq. Both are our neighbours, to which we are bound by traditional ties of friendship, and we can only feel alarmed at the serious situation which has developed in that most sensitive region of the world. It is with these considerations in mind that we support the goodwill mission undertaken on behalf of the Islamic Conference and the efforts of the Secretary-General.
24.	In his inspiring address this morning, the President of the Islamic Republic of Pakistan, General Mohammed Zia-ul-Haq, reported that during his mission he was able to ascertain the views of the two countries in an atmosphere of mutual trust and confidence. We equally welcome resolution 479 (1980) recently adopted unanimously by the Security Council. We particularly note paragraph 3 of that resolution, which calls upon all other States to exercise the utmost restraint and to refrain from any act which may lead to a further escalation and widening of the conflict.
25.	Turkey, as a forerunner in the liberation struggles against colonialism at the beginning of this century, continues to follow the prevailing situation in southern Africa with close interest and concern.
26.	First of all, I should like to note with great satisfaction the historic accession to independence of Zimbabwe and its admission to membership in the United Nations after a long and valiant struggle by its people. This outcome represents a victory for diplomacy, to which the statesmanship of all the parties concerned contributed.
27.	As a founding member of the United Nations Council for Namibia, we believe that the illegal occupation of Namibia by South Africa must be terminated. We also believe that Walvis Bay is an integral part of the Territory of Namibia. We fully support the people of Namibia in their just struggle to attain self-determination and genuine national independence under the guidance of their legitimate representative, the South West Africa People's Organization [SWAPO].
28.	We hope that Namibia, following the example of Zimbabwe, will soon achieve genuine independence through the implementation of the United Nations plan on the basis of free and democratic elections to be held under the supervision of the United Nations in accordance with the relevant Security Council resolutions. We equally support the view that the international pressure on South Africa should be increased until a final solution of the question of Namibia is reached in accordance with the principles contained in the United Nations plan.
29.	Having institutionalized the abhorrent policy of apartheid, the Government of South Africa continues to be undeterred by the repeated demands of the international community. South Africa persists in its oppressive measures and continues its policy of bantustanization. Those developments further aggravate the situation prevailing in southern Africa. We strongly condemn the policy of apartheid and advocate continued United Nations efforts to eliminate that policy. We are firmly convinced that further effective measures to that end should be adopted against South Africa.
30.	During recent years important events have taken place in South-East Asia. The developments in Kampuchea, with their appalling and disastrous consequences, are a source of serious concern.
31.	We believe that a political settlement of the crisis in Kampuchea should enable the people of Kampuchea to choose their own Government without outside intervention or coercion. The United Nations has already called for such a settlement and asked for the immediate withdrawal of all foreign troops from that country.
32.	We should like to commend the efforts of the international agencies which are trying to alleviate the sufferings of the people of Kampuchea and those of the refugees. We favour the continuation of such humanitarian aid.
33.	We observe with satisfaction that the countries of the Association of South-East Asian Nations [ASEAN], with which we have excellent relations in all fields, constitute a community which not only strengthens economic ties among its members but also makes a contribution as a factor of political stability in the region.
34.	The events in Afghanistan, a country with which Turkey has traditionally enjoyed fraternal relations and wide co-operation, are a source of special and direct concern. We are deeply sensitive to the ongoing tragedy of the Afghan people as well as to the plight of the 1 million Afghan refugees.
35.	A speedy political settlement in Afghanistan is imperative—a settlement which will ensure the withdrawal of all foreign troops from that country, the cessation of all foreign interference in the affairs of that fiercely independent-minded people and the restoration of their right to self-government.
36.	In line with those objectives, Turkey fully supported General Assembly resolution ES-6/2 adopted nine months ago, as well as the resolution adopted at the Eleventh Islamic Conference of Foreign Ministers, held at Islamabad from 17 to 22 May 1980. Once again we call for their immediate implementation.
37.	It is evident that the world economy is in a deep crisis. The serious slow-down in the average growth rate and un-abatable inflation are symptoms of enduring problems in the industrial countries. The world energy situation greatly compounds this crisis and no country can escape from its effects, irrespective of its level of development or the degree of its dependence on oil.
38.	Oil price rises regularly follow periods of high inflation in the industrialized countries. Such rises bring about inevitable financial stability programmes with deflationary effects, which reinforce recessionary forces. The world economy is thus trapped in a vicious circle of continuous inflation and slow growth.
39.	The non-oil-exporting developing countries are con-fronted with the worst of both worlds. Unpredictable oil price increases and occasional supply uncertainties are added to the steadily rising costs of the essential intermediary and capital goods they import from the industrial world. Notwithstanding partial and temporary recoveries, their terms of trade deteriorate. Their products either face pervasive protectionist practices or are compelled to compete in shrinking markets. Their piled-up debts in this contracting global economy are considered a serious constraint for the further transfer of resources, especially transfers of a non-concessionary nature.
40.	The New International Economic Order, which has the aim of narrowing income differentials between rich and poor countries, appears under the present circumstances a remote prospect. This realization is in sombre contradiction with the urgency of the situation.
41.	In view of the structural nature of the global growth and development problems, partial, parochial and conjectural measures are evidently insufficient. What we need are structural measures conducive to a short-term improvement in the world economy and commensurate with the challenge of the crisis.
42.	The major problem is how to deal with huge deficits in balances of payments. At the national level, countries should unequivocally embark upon financial stability programmes, which will inevitably imply painful structural adjustments. At the international level concerted efforts should be deployed to back up national programmes and help to alleviate inherent social and economic strains.
43.	Nevertheless, individual efforts supported by international assistance cannot be expected to remedy the global crisis. What is needed is to impart a new impetus to world economic growth by utilizing the idle productive capacities in the industrialized countries without increasing inflationary tendencies. We do not entertain any illusion as to the possibilities of raising adequate funds for massive transfers. We know that, in spite of the easy liquidity conditions, an international financial co-operation of the scale required, involving the participation of international banks, countries with surpluses and international monetary authorities, could not readily be organized. Yet the transfer of large- scale resources is imperative. New available resources should be allocated to the creation of viable production capacities in developing countries. For that purpose those countries need capital and sometimes intermediary inputs from developed countries, to which their final products should, at least in part, be exported. That would unavoidably necessitate further world-wide structural adjustments involving well-known difficulties. None the less, it is clear that in the long run those adjustments would serve the interests of both developed and developing countries.
44.	Regarding the global negotiations, we take the view that procedural issues are of secondary significance and that they should not hinder the launching of the negotiating process. The life span of one year envisaged for those negotiations seems to us to be too short to bring about a radical change in the relevant international institutions. It is disappointing that there has been a tendency to reduce the problem to a futile debate on the competence of some specialized agencies.
45.	In that connection, we support the compromise formula worked out by the Chairman of Working Group I of the eleventh special session and we sincerely hope that a consensus will be worked out at this session along those lines. We are concerned that lack of progress in launching global negotiations would inevitably produce serious repercussions and adversely affect the world economy as a whole.
46.	On the other hand we welcome the agreement on the International Development Strategy for the Third United Nations Development Decade, as well as resolution S-11/4 concerning the least developed countries. I take great pleasure in paying a tribute to those who have actively contributed to those agreements.
47.	Turning now to the question of Cyprus, I should like to express our satisfaction at the recent resumption of the international talks at Nicosia. May I take this opportunity to express our gratitude to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts to revive the intercommunal negotiating process on a common basis. As we have already stated on numerous occasions, my Government entirely concurs with the Secretary-General's view that a just and viable solution of the Cyprus problem can be achieved only through negotiations between the two communities in the island.
48.	Therefore, we shall continue to lend our support to the Secretary-General's mission of good offices and to encourage the intercommunal talks with a view to achieving progress towards a final comprehensive solution.
49.	In view of the resumption of the intercommunal talks on the substantive issues on 16 September, it would no doubt have been preferable not to include the question of Cyprus in the agenda of this session. However, we find it encouraging that the General Assembly has, at its 2nd meeting, concurred with the decision of the General Committee to defer the consideration of the allocation of the relevant item to an appropriate time after the conclusion of the general debate. We are of the opinion that all the interested parties, as well as the entire membership, will still have an opportunity to contribute significantly to the conduct of the intercommunal talks in a constructive manner, by avoiding an unproductive debate on this question this year.
50.	The General Assembly must be familiar by now with all the aspects of the Cyprus problem. I need not therefore make a lengthy statement on the subject. However, I should like to reiterate briefly that, in the light of past experience, my Government's view on this issue is based on the principles of justice and equity, namely, on ensuring the fundamental legitimate rights of the Turkish Cypriot community that aspires to live side by side as equal partners with the Greek Cypriot community in the framework of an independent, sovereign, bi-communal and bi-zonal federal State which, we hope, will adopt a policy of non-alignment. The Turkish Government sincerely wishes to see this problem completely eliminated from our agenda in the context of such a solution. We believe that this would also pave the way to better relations and co-operation in the region. The realization of this objective no doubt requires goodwill, understanding and patience on the part of the two negotiating partners, namely, the Turkish and Greek communities of Cyprus.
51.	We hope very much that the resumption of the inter-communal talks in Cyprus marks a turning point, and that this will at last enable the two communities to break with a tormented past, to reconcile their differences and to live in harmony in this beautiful Mediterranean island.
52.	In recent years, the international community has witnessed an alarming escalation of violence. Terrorism has taken a toll of thousands of innocent victims and fundamental rights of individuals and States have been flouted. There seems to have been no community or region which has escaped this ordeal. International terrorism in our time is primarily directed against diplomatic and consular agents. For a number of years missions and diplomats of my country, as well as members of their families, have repeatedly been the targets of inhuman brutality. We fully support the initiative of the Nordic countries that led to the inscription on our agenda of a new item entitled "Consideration of effective measures to enhance the protection, security and safety of diplomatic and consular missions and representatives".
53.	We strongly urge that the United Nations take firm and concrete measures in the course of the present session to counter the global threat against diplomatic and consular agents. All States should unequivocally condemn acts of terrorism wherever and whenever they occur, as an expression of solidarity and determined action. They must intensify measures taken at the national level, promote their bilateral and regional co-operation and exchange information concerning in particular the utilization of new techniques to combat terrorism.
54.	Before I conclude my remarks I should like to recall Kemal Ataturk, whose legacy continues to inspire and guide us in Turkey. The founder and first President of the Turkish Republic stated that "of the two conquerors in the history of mankind, the plough is surely destined to be the ultimate victor over the sword". The Republic of Turkey, very much a creation of Ataturk, remains committed to this dictum.
